

EXHIBIT 10.1


SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Steven Berns
[***********]
[***********]




Re:     AMENDMENT TO EMPLOYMENT AGREEMENT


Dear Steven:


This Amendment (the “Amendment”) to the Employment Agreement dated August 5,
2015 between you and Shutterstock, Inc. (the “Employment Agreement”) is entered
into effective as of March 1, 2017 by and between you (referred to hereinafter
as the “Executive” or “you”) and Shutterstock, Inc., a Delaware corporation (the
“Company”).


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Employment Agreement
shall be amended as hereafter provided:


1.
Section 1(b) is amended and restated to read as follows:



Position and Responsibilities. During the Employment Period, the Company agrees
to employ Executive in the position of Chief Operating Officer, Chief Financial
Officer and Treasurer. Executive will report solely to the Company’s Chief
Executive Officer (“CEO”) (your “Supervisor”), and Executive will be working out
of the Company’s office in New York City, New York. Executive will perform the
duties and have the responsibilities and authority customarily performed and
held by an employee in Executive’s position together with such other duties and
responsibilities consistent with your position, as reasonably assigned to you
from time to time by the CEO or Board of Directors of the Company (“Board”).
Executive shall be the senior-most financial executive and under no circumstance
will the Company, absent a legitimate business need and for a short-term
engagement, hire any finance employee that does not report to Executive. All
finance employees will, absent a legitimate business need, be hired only with
the express approval of Executive or a member of Executive’s staff as delegated
by Executive.


2.
Section 2(a) is amended and restated to read as follows:







--------------------------------------------------------------------------------




Base Salary. The Company shall pay Executive, as compensation for Executive’s
services, a base salary at a gross annual rate of $600,000, less all required
tax withholdings and other applicable deductions, in accordance with the
Company’s standard payroll procedures. The annual compensation specified in this
subsection (a), together with any modifications in such compensation that the
Company may make from time to time, is referred to in this Agreement as the
“Base Salary.” Executive’s Base Salary will be subject to review based upon the
Company’s normal performance review practices and may stay the same or be
adjusted up, as determined in the sole discretion of the Board, the Committee or
the Delegate, as applicable. Effective as of the date of any change to
Executive’s Base Salary, the Base Salary as so changed shall be considered the
new Base Salary for all purposes of this Agreement.


Except as amended hereby, the Employment Agreement shall remain in full force
and effect, and the valid and binding obligation of the parties thereto.


IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Executive
Employment Agreement to be duly executed and delivered as of the date written
above.




SHUTTERSTOCK, INC.


By: /s/ Heidi Garfield
    
Name:    Heidi Garfield


Title: Interim General Counsel




EXECUTIVE


/s/ Steven Berns    
Steven Berns


